DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 10/21/2020. Claims 1, 9 and 17 are amended. Claims 1-20 remain pending in the application.
	
Response to Arguments
In response to the Applicant’s argument (see page 9), with respect to the rejection of claims 1, 9 and 17 under 35 U.S.C. 112(a), the rejection of claims 1, 9 and 17 under 35 U.S.C. 112(a) has been withdrawn in view of the amendment made to the claims.

In response to the Applicant’s argument (see page 10), with respect to the rejection of claim 1 under 35 U.S.C. 103, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (U.S. PGPub 2017/0104657) in view of Gopalakrishnan et al. (U.S. PGPub 2017/0032266) further in view of Saon (U.S. PGPub 2015/0149165) further in view of Hunter et al. (U.S. PGPub 2018/0351793) is made in view of the amendments made to the claim. The combination of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. (U.S. PGPub 2017/0104657) in view of Gopalakrishnan et al. (U.S. PGPub 2017/0032266), hereafter “Gopalakrishnan266”, further in view of Saon (U.S. PGPub 2015/0149165) further in view of Hunter et al. (U.S. PGPub 2018/0351793).

Regarding claims 1, 9 and 17, Gopalakrishnan teaches A method comprising: receiving, by a network device, data from a network; (Gopalakrishnan, see figs. 9 and 10; see paragraph 0054 where the system obtains an anomaly data point and a data point distribution. The data is received from a network…)
performing, by the network device, a Gaussian Probabilistic Latent Semantic Analysis (GPLSA) using the data; (Gopalakrishnan, see figs. 2-4 and 9; see paragraph 0026 where shows group probabilistic latent semantic analysis (GPLSA) for the data, where K is the number of clusters…; see paragraph 0026 and TABLE 1 Training K GPLSA Testing GPLSA 95% GPLSA…; see also paragraph 0028 the GPLSA log likelihood of testing data...)
detecting, by the network device, anomaly data included in the data based on the GPLSA; and (Gopalakrishnan, see figs. 2-4 and 9; see paragraph 0028 where used to detect anomalies. Graph 220 shows the GPLSA log likelihood of testing data…; see paragraph 0025 where An anomaly is detected to be an extreme atypical magnitude of one of the component variables...; see also paragraph 0061 where the variables related to the anomaly are determined)
invoking, by the network device, a remedial measure in the network based on the detecting, (Gopalakrishnan, see paragraph 0061 where the determined variables are used to address the anomaly; see paragraph 0062 where original variables in a multi-dimensional set involved in the anomaly are determined, which leads to corrective action or compensation)
However, Gopalakrishnan does not explicitly teach wherein the GPLSA includes use of a Gaussian Mixture Model (GMM) and

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gopalakrishnan and Gopalakrishnan266 to provide the technique of the GPLSA including use of a Gaussian Mixture Model (GMM) of Gopalakrishnan266 in the system of Gopalakrishnan in order to identify hidden semantic associations for co-occurrence data and adopts it for anomaly detection within a network (Gopalakrishnan266, see paragraph 0025).
However, Gopalakrishnan-Gopalakrishnan266 does not explicitly teach model parameters of the GMM that include a Gaussian distribution with a mean and a covariance matrix for each latent state and mixture component;
mapping, by the network device, the data to a latent variable;
Saon teaches model parameters of the GMM that include a Gaussian distribution with a mean and a covariance matrix for each latent state and mixture component; (Saon, see figs. 1-2; see paragraph 0015 where represented as a Gaussian Mixture Model (GMM) with K diagonal covariance Gaussians…Each T.sub.k contains M bases, which span the subspace with important variability in the component mean vector 
mapping, by the network device, the data to a latent variable; (Saon, see figs. 1-2; see paragraph 0022 where quantities are used to estimate (map to) the i-vector w(s) (latent variables)…; see paragraph 0017 where w is treated as a latent variable)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gopalakrishnan-Gopalakrishnan266 and Saon to provide the techniques of model parameters of the GMM that include a Gaussian distribution with a mean and a covariance matrix for each latent state and mixture component and mapping, by the network device, the data to a latent variable of Saon in the system of Gopalakrishnan-Gopalakrishnan266 in order to improve the system by improving error rates (Saon, see paragraphs 0013 and 0040)
However, Gopalakrishnan-Gopalakrishnan266-Saon does not explicitly teach wherein the remedial measure includes provisioning a network device in relation to an anomaly in traffic and services provided in the network.
Hunter teaches wherein the remedial measure includes provisioning a network device in relation to an anomaly in traffic and services provided in the network. (Hunter, see fig. 10; see paragraph 0061 where detecting an occurrence of an anomaly within the operation of IoT networks...identifies possible replacement device and/or communications paths, and initiates a reconfiguration of devices within IoT networks 102-103)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gopalakrishnan-Gopalakrishnan266-Saon and Hunter to 

Regarding claims 2 and 10, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches wherein the data includes co-occurrence data that includes a first variable and a second variable, wherein the first variable includes a traffic variable, and the second variable includes at least one of a network node variable or a time variable. (Gopalakrishnan, see figs. 2-4 and 9; see paragraph 0022 where anomalies may occur within a multi-dimensional set of data or metrics, such as key performance indicators (KPIs), traffic and resource counters, and measurement reports…; see also fig. 8 and see paragraph 0050 where training data is received for traffic over time RNC...)

Regarding claims 3 and 11, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches wherein the traffic variable includes at least one of a key performance indicator variable or a key quality indicator variable. (Gopalakrishnan, see figs. 2-4 and 9; see paragraph 0022 where anomalies may occur within a multi-dimensional set of data or metrics, such as key performance indicators (KPIs), traffic and resource counters, and measurement reports…)

Regarding claims 4 and 12, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches further comprising: storing, by the network device, threshold values, and 
identifying, by the network device, a type of the anomaly data based on the stored threshold values, wherein the type of anomaly is caused by at least one of an extreme value or a joint magnitude. (Gopalakrishnan, see paragraph 0037 where an anomaly is classified based on where it lies relative to the bounding boxes. An anomaly data point is determined to be an individual magnitude anomaly and/or a joint magnitude anomaly…; see paragraph 0028 where the GPLSA log likelihood of testing data. Points 222 above line 226 are unlikely to be anomalies, points 224 between line 226 and line 228 are somewhat likely to be anomalies...)

Regarding claim 5, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches further comprising: storing, by the network device, threshold values; (Gopalakrishnan, see paragraph 0038 where the eigenvalues are ordered from smallest to largest:...Th is a threshold, which may be 1, or another appropriate value…; see paragraph 0059 where a threshold, for example 1, is set, where PC variables corresponding to eigenvalues below the threshold are classified as sub-dominant PC variables)
calculating, by the network device, log-likelihoods for training data; and (Gopalakrishnan, see figs. 2-4 and 9; see paragraph 0025 where to place an anomaly data point in a cluster, a likelihood score may be determined, where the likelihood score 
selecting, by the network device, the thresholds based on the calculated log-likelihoods. (Gopalakrishnan, see figs. 2-4 and 9; see paragraph 0028 where graph 220 used to detect anomalies. Graph 220 shows the GPLSA log likelihood of testing data. Points 222 above line 226 are unlikely to be anomalies, points 224 between line 226 and line 228 are somewhat likely to be anomalies, and points 229 below line 228 are highly likely to be anomalies, which indicates that lines 226 and 228 are thresholds; see paragraph 0059 where a threshold, for example 1, is set, where PC variables corresponding to eigenvalues below the threshold are classified as sub-dominant PC variables)

Regarding claims 6 and 14, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches further comprising: selecting, by the network device, a cluster of data included in the data, to which the anomaly data belongs; (Gopalakrishnan, see figs. 2-7g; see paragraph 0025 where based on the position of a given anomaly data point relative to normal data points and anomaly data points, the cluster or hidden mode of data to which the anomaly is likely associated with is determined...; see paragraph 0033 where When an anomaly is detected, the anomaly associated with a particular cluster. The most likely cluster index or hidden mode may be found using a hard clustering 
standardizing, by the network device, each data point included in the cluster and one or more data points of the anomaly data; and (Gopalakrishnan, see figs. 2-7g and 9; see paragraph 0033 where when an anomaly is detected, the anomaly associated with a particular cluster. The most likely cluster index or hidden mode may be found using a hard clustering technique. In hard clustering, data is divided into distinct clusters, where each data element belongs to exactly one cluster....; see paragraph 0034 where the data points in the cluster are standardized...)
calculating, by the network device, a first bounding box using the standardized cluster. (Gopalakrishnan, see figs. 2-7g and 9; see paragraph 0058 where a magnitude bounding box is constructed for the cluster using the original axes so all of the normal data points are within the magnitude bounding box; see paragraph 0053 where a magnitude bounding box and a PCA bounding box are constructed around a cluster...; see also paragraph 0030)

Regarding claims 7 and 15, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches further comprising: calculating, by the network device, a principal component analysis (PCA) using the standardized cluster; and (Gopalakrishnan, see figs. 2-7g and 9; see paragraph 0030 where magnitude bounding box and a principal component analysis (PCA) bounding box are constructed; see paragraph 0057 where PCA is performed on the anomaly data point in a cluster. The eigenvectors and eigenvalues are 
calculating, by the network device, a second bounding box using the PCA cluster. (Gopalakrishnan, see figs. 2-7g and 9; see paragraph 0058 where a magnitude bounding box is constructed for the cluster using the original axes so all of the normal data points are within the magnitude bounding box; see paragraph 0053 where a magnitude bounding box and a PCA bounding box are constructed around a cluster...; see also paragraph 0030)

Regarding claims 8 and 16, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches further comprising: performing, by the network device, a root cause analysis pertaining to the one or more data points of the anomaly data based on the first bounding box, the second bounding box, and the one or more data points of the anomaly data. (Gopalakrishnan, see figs. 2-9; see paragraph 0030 where construction of two different bounding boxes for anomaly root cause analysis…; see paragraph 0050 where PCA based root cause analysis…)

Regarding claim 13, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches wherein the processor further executes the instructions to: calculate log-likelihoods for training data; and (Gopalakrishnan, see figs. 2-4 and 9; see paragraph 0025 where to place an anomaly data point in a cluster, a likelihood score may be determined, where the likelihood score is low far from the cluster and high close to the cluster…; see paragraph 0028 where the GPLSA log likelihood of testing data. Points 222 above line 
select the thresholds based on the calculated log-likelihoods. (Gopalakrishnan, see figs. 2-4 and 9; see paragraph 0028 where graph 220 used to detect anomalies. Graph 220 shows the GPLSA log likelihood of testing data. Points 222 above line 226 are unlikely to be anomalies, points 224 between line 226 and line 228 are somewhat likely to be anomalies, and points 229 below line 228 are highly likely to be anomalies, which indicates that lines 226 and 228 are thresholds; see paragraph 0059 where a threshold, for example 1, is set, where PC variables corresponding to eigenvalues below the threshold are classified as sub-dominant PC variables)
 
Regarding claim 18, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches wherein the data includes co-occurrence data that includes a first variable and a second variable, wherein the first variable includes a traffic variable, and the second variable includes at least one of a network node variable or a time variable, and wherein the instructions further comprise instructions executable by the processor of the computational device, which when executed cause the computational device to: (Gopalakrishnan, see figs. 2-4 and 9; see paragraph 0022 where anomalies may occur within a multi-dimensional set of data or metrics, such as key performance indicators (KPIs), traffic and resource counters, and measurement reports…; see also fig. 8 and see paragraph 0050 where training data is received for traffic over time RNC...)
store threshold values, and wherein the instructions to detect further comprise instructions, when executed cause the computational device to: (Gopalakrishnan, see 
identify a type of the anomaly data based on the threshold values, wherein the type of anomaly is caused by at least one of an extreme value or a joint magnitude. (Gopalakrishnan, see paragraph 0037 where an anomaly is classified based on where it lies relative to the bounding boxes. An anomaly data point is determined to be an individual magnitude anomaly and/or a joint magnitude anomaly…; see paragraph 0028 where the GPLSA log likelihood of testing data. Points 222 above line 226 are unlikely to be anomalies, points 224 between line 226 and line 228 are somewhat likely to be anomalies...)

Regarding claim 19, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches wherein the instructions further comprise instructions executable by the processor of the computational device, which when executed cause the computational device to: select a cluster of data included in the data, to which the anomaly data belongs; standardize each data point included in the cluster and one or more data points of the anomaly data; (Gopalakrishnan, see figs. 2-7g; see paragraph 0025 where based on the position of a given anomaly data point relative to normal data points and anomaly data points, the cluster or hidden mode of data to which the anomaly is likely associated with is determined...; see paragraph 0033 where When an anomaly is detected, the anomaly associated with a particular cluster. The most likely cluster index or hidden mode may 
calculate a first bounding box using the standardized cluster; (Gopalakrishnan, see figs. 2-7g and 9; see paragraph 0058 where a magnitude bounding box is constructed for the cluster using the original axes so all of the normal data points are within the magnitude bounding box; see paragraph 0053 where a magnitude bounding box and a PCA bounding box are constructed around a cluster...; see also paragraph 0030)
calculate a principal component analysis (PCA) using the standardized cluster; (Gopalakrishnan, see figs. 2-7g and 9; see paragraph 0030 where magnitude bounding box and a principal component analysis (PCA) bounding box are constructed; see paragraph 0057 where PCA is performed on the anomaly data point in a cluster. The eigenvectors and eigenvalues are determined; see paragraph 0059 where a PCA bounding box is constructed, so all of the anomaly data points are outside the PCA bounding box...)
calculate a second bounding box using the PCA cluster; and (Gopalakrishnan, see figs. 2-7g and 9; see paragraph 0058 where a magnitude bounding box is constructed for the cluster using the original axes so all of the normal data points are 
perform root cause analysis pertaining to the one or more data points of the anomaly data based on the first bounding box, the second bounding box, and the one or more data points of the anomaly data. (Gopalakrishnan, see figs. 2-9; see paragraph 0030 where construction of two different bounding boxes for anomaly root cause analysis…; see paragraph 0050 where PCA based root cause analysis…)

Regarding claim 20, Gopalakrishnan-Gopalakrishnan266-Saon-Hunter teaches wherein the data is received from at least one of a wireless access network, a core network, or an end device. (Gopalakrishnan, see figs. 1, 10 and 11; see paragraph 0054 where the system obtains an anomaly data point and a data point distribution. The data is received from a network…; see paragraph 0021 where providing wireless access by establishing uplink (dashed line) and/or downlink (dotted line) connections with UE 104 and UE 105, such as a base station, a NodeB...)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MENG VANG/Primary Examiner, Art Unit 2457